DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants have added claim limitations requiring that a flammable gas is generated, “wherein the gas produces a flame burning at a temperature of 270°F, and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron”, wherein the flammable gas is generated from an aqueous electrochemical salt with electromagnetic fields formed via the application of 1.5 volts and 0.25 amps per square inch applied to metal plates within the aqueous electrochemical salt.  It is thus unclear as to what this gas is.  Applicants argue that this gas is not hydrogen or oxygen and does not contain water.  Furthermore, in dependent claims Applicants further add limitations that the flame burns with a blue color without yellow sparks indicative of water vapor and without red sparks indicative of hydrogen or oxygen gas.  
However, it is known that the electrolysis of water into hydrogen and oxygen occurs at voltages within this range in electrochemical salt solutions, as evidenced by, at least, US Patent Application Publication No. 2005/0126924 to Gomez (Gomez), US Patent No. 5,843,292 to Spiros (Spiros) and Foreign Patent Document No. CN 1751139 to Shimko et al. (Shimko).  
Gomez teaches that commercial water electrolysis cells operate at voltages between 1.8 and 2.6 volts with a current density in a similar range, 0.32 amps per square inch (500 amps per square meter) for the generation of hydrogen and oxygen gas (Paragraph 0009; Table 1).  Spiros teaches a water electrolysis cell that operates at voltage between 1.47-1.56 volts with a current density in a similar range, 0.22 amps per square inch (0.034 amps per square cm) for the generation of hydrogen and oxygen gas (Column 8, Lines 13-29).  Furthermore, Gomez teaches the generation of hydrogen and oxygen at this voltage range at a spacing of around 0.098 inches (Paragraph 0062) and Shimko teaches the generation of hydrogen and oxygen at 1.5 V with an anode to cathode spacing of at least 0.31 inches (anode flow gap plus cathode flow gap plus membrane thickness) (Translation Page 5, First Paragraph).  Thus showing hydrogen and oxygen electrolytic generation at these low voltages at values both smaller and larger than Applicant’s claimed spacing.  
As a result, one of ordinary skill in the art would consider the assertion that the claimed process resulting from the application of a voltage and current as claimed to the cells having an aqueous electrolyte as claimed to not results in the electrolysis of water into hydrogen and oxygen, but rather the creation of a different gas from a process not considered to be electrolysis, to be incredible.   
Further references also teach various electrolysis methods which operate with pulsed magnetic fields generating oxygen and hydrogen from aqueous solutions, see for example, US Patent No. 5,632,870 to Kucherov, US Patent No. 6,790,324 to Chambers, US Patent No. 4,936,961 to Mayer and US Patent No. 7,160,472 to Van Vliet.  Each reference generating oxygen and hydrogen gas in accordance with the accepted laws of physic and chemistry from the application of a pulsed DC power source.  
Therefore, since the claimed method requires the production of a gas under conditions which contradict the current scientific understanding available to one of ordinary skill in the art, the claimed method is not enabled since one of ordinary skill in the art would not know how to make and/or use the invention as claimed, i.e. would not know how to produce a gas meeting the conditions claimed utilizing the process steps as claimed.  
It would seem that if a truly new compound is produced there would necessarily need to be a method step or combination thereof not known in the art that results in this truly new compound.  Absent a teaching of what specifically is happening to create this truly new compound from seemingly standard electrolysis steps the Examiner cannot consider the claims enabled.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 40, the claims recites that a flammable gas is generated, wherein the gas produces a flame burning at a temperature of approximately 270°F and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron.  However, it is unclear as to how the flame temperature of the gas itself can actually increase by that significant of a value (from 270°F to the melting temperature of iron of 2,800°F).  From a review of the disclosure as a whole, specifically the disclosure of 11/738,476 of which the present application is a continuation in part, it has been interpreted that a flame temperature of the flame formed by oxygen reacting with hydrogen.  

Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive.
Applicants argue against the 35 USC 112(b) rejection.  Applicants argue that the claims are clear and that it is not required to be known by what mechanism the flame temperature increases.  However, the Examiner is not rejecting the claims, under 35 USC 112(b), over an unknown mechanism, but rather for clarity.  The Examiner maintains that “the gas” of the claims is the gas produced by the method steps.  This “gas” in and of itself cannot have multiple flame temperatures, particularly of such a large difference.  Applicants appear to confirm this issue in arguing that “On a non-oxidized substrate, such as steel, the active oxygen within the molecule will chemically bond to the steel bringing it immediately to its melting temperature and releasing hydrogen, which bonds with atmospheric oxygen to produce heat”, thus indicating that in fact the “gas” produced in the method is reacted with a non-oxidized substrate in a chemical reaction that generates hydrogen gas, this hydrogen gas having the flame temperature claimed.  Indicating a 35 USC 112(b) issue with the limitation that “the flame temperature of the gas increases to the melting temperature of iron”.  
Applicants further argue that the claims are enabled.  Applicants argue against the Examiner’s assertion that the prior scientific knowledge would lead would of ordinary skill in the art at the time of filing to believe that that the process steps would not produce a gas with the properties as claimed of ““wherein the gas produces a flame burning at a temperature of 270°F, and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron”.  Applicants specifically focus this argument on the fact that the stated prior art supporting the Examiner’s assertion of lack of enablement teach a smaller electrode gap than claimed.  However, the Examiner maintains that a mere change in spacing would not result in an entirely knew form of matter being produced, but merely a change in efficiency/quantity.  Furthermore, in the goal of forwarding prosecution, the Examiner has newly cited Shimko, as above, explicitly teaching larger electrode gaps still generating hydrogen and oxygen gases via electrolysis in the voltage range as claimed.  
The Examiner maintains that all of the process limitations prior to the properties limitations of “wherein the gas produces a flame burning at a temperature of 270°F, and wherein when the flame produced by the flammable gas is applied to an iron substrate, the flame temperature of the gas increases to the melting temperature of iron” are known in the prior art, both specifically cited and in general, with the result of the electrolytic production of hydrogen and oxygen gases (either separated or mixed) which would not meet the properties as claimed and thus lead the Examiner to assert that the claims are not enabled. 
Applicants have further submitted a Declaration  under 37 CFR 1.132.  However, this declaration is insufficient to overcome the rejection of the claims under 35 USC 112(a) as set forth in the last Office action.  
First, the Declaration states that the specification states numerous times that “electrolysis does not occur” and that one of ordinary skill in the art would understand this to mean that “no measurable electrolysis occurs”.  However, the Examiner does not agree that a mere statement that electrolysis does not occur would overcome the strength of the opposing evidence that electrolysis does in fact occur at the claimed process conditions as evidenced by the general state of the art as a whole, as discussed above and in numerous prior communications by this Examiner and others.  
Next the Declaration turns to the benefits of a water comprising dioxytetrahydride gas infused therein and the commercial success of this water product.  However, the claims are not directed towards a water product nor is the gas produced limited to dioxytetrahydride.  Furthermore, for an effective showing of commercial success a nexus must be established between the claimed invention and the evidence of commercial success (MPEP 716.03).  In this case this has not established.  
First the submitted evidence is not commensurate in scope with the claims.  Evidence of sale of a drinking water product is not evidence of commercial success of the claimed method, no evidence has been submitted that whatever commercial success may have occurred is attributable to the process defined by the claims.    
Second, commercial success must be derived directly from the inventive product claimed and flow from the functions and advantages disclosed or inherent in the disclosure.  There is no evidence submitted that the success of the products relates specifically to the produced novel gas, i.e. water bottles are sold commercially every day, including alkaline water bottles often produced by electrolytic methods, and no proof has been shown that this specific water bottle is selling better than another water bottle as a result of the inclusion of the gas made by the process as claimed.   
Third, while the Declaration provides sales figures, these sales figures are presented in a vacuum.  Gross sales figures do not show commercial success absent evidence as to market share.  
Furthermore, previously the Examiner indicated that if, prior to 2007 (15 years ago), Applicants truly created a brand new gas with heretofore unknown chemical bonds having all of the vast benefits Applicants have claimed (including, at least, plant growth, wound healing, migraine elimination, clearing vision, improving concentration, aiding in the dissolving of vitamins/minerals/nutrients, providing respiratory relief, reducing eye redness, removal of body toxins, cleaning, use in heating/air conditioning/refrigeration, petroleum replacement, extending fuel efficiency, reducing harmful emission in a combustion engine and improved welding/melting) it would have seemed likely that this would have received the notice of the scientific community.  Applicants thus submitted in the Declaration an article purporting to show notice by the scientific community in Beverage Industry Magazine.  However, this again refers merely to a water product and not to the claimed process for producing a flammable gas, and furthermore is merely an article by the inventor discussing the subject matter of the present disclosure.  The Examiner thus maintains that this does not show notice by the scientific community of a new novel gas produced as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794